 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9

10
                      EASTERN DISTRICT OF CALIFORNIA

11 JESSICA H. JORDAN,                 Case No.: 2:18-cv-02717
12                 Plaintiff,         ORDER GRANTING STIPULATION
                                      TO EXTEND DISCOVERY AND
13         vs.                        DISPOSITIVE MOTION HEARING
                                      DEADLINES
14 BANK OF AMERICA, N. A.;
     NATIONSTAR MORTGAGE LLC d/b/a    Comp. Filed:   August 15, 2018
15 MR. COOPER and DOES 1-100,         FAC Filed:        July 25, 2019
     Inclusive,
16                                    Honorable Kimberly J. Mueller
                   Defendants.
17                                    [Filed Concurrently with Stipulation to
                                      Extend Discovery and Dispositive
18                                    Motion Hearing Deadline]
19

20

21

22

23

24

25

26

27

28
                                   –1–
           ORDER GRANTING STIPULATION TO EXTEND DISCOVERY AND
                      DISPOSITIVE MOTION DEADLINES
 1                                        ORDER
 2       After consideration of the pleadings as well as all other matters presented to the
 3 Court, and good cause having been shown, the Court rules as follows:

 4       The Court GRANTS Defendant Nationstar Mortgage LLC’s Unopposed
 5 Motion to Extend Discovery and Dispositive Motion Hearing Deadline set forth in the

 6 Court’s Scheduling Order dated January 30, 2019 (ECF No. 18). The Discovery

 7 Deadline of October 18, 2019 is hereby extended to December 18, 2019 and the

 8 hearing on Dispositive Motion Deadline of February 28, 2020 is hereby extended to

 9 April 24, 2020.

10       IT IS SO ORDERED.
11 Dated: October 4, 2019

12

13                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            –2–
         ORDER GRANTING STIPULATION TO EXTEND DISCOVERY AND
                    DISPOSITIVE MOTION DEADLINES
